COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION

Appellate case name:         In re Candice L. Griffin, Relator

Appellate case number:       01-19-00545-CV

Trial court case number:     97725-F

Trial court:                 300th District Court of Brazoria County

        On July 26, 2019, relator, Candice L. Griffin, filed a “Motion for Temporary Relief
to Stay Trial Setting” seeking to stay the trial on the merits commencing on July 29, 2019.
Relator’s motion for temporary relief contains the required certificate of compliance. See
TEX. R. APP. P. 52.10(a). Accordingly, the Court grants the relator’s motion and
ORDERS that the trial setting for July 29, 2019, is stayed. See TEX. R. APP. P. 52.10(b).
This stay is effective until the petition is finally decided or this Court otherwise orders the
stay lifted. See TEX. R. APP. P. 52.10(b). Any party may file a motion for reconsideration.
See TEX. R. APP. P. 52.10(c).

       It is so ORDERED.
Judge’s signature: ___/s/ Laura C. Higley___
                    Acting individually  Acting for the Court
Date: __July 29, 2019____